127 F.3d 1104
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James Nelson BLAIR, Plaintiff-Appellant,v.E. GUMS, Correctional Officer, Defendant-Appellee.
No. 97-15852.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Decided Oct. 24, 1997.

Appeal from the United States District Court for the Northern District of California D. Lowell Jensen, District Judge, Presiding
Before:  THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
James A. Blair, a California state prisoner, appeals pro se the district court's grant of summary judgment in favor of defendant in Blair's 42 U.S.C. § 1983 action.  Blair contends that defendant Gums violated his First Amendment rights by prohibiting him from receiving a book entitled "Strategies and Tactics for the Multi-State Bar Exam" on the grounds that it had not been ordered through an approved vendor.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
We agree with the district court that the law as to approved vendors and publisher-only requirements with respect to soft-cover books is not clearly established.  See Keenan v. Hall, 83 F.3d 1083, 1093 (9th Cir.1996) (noting that while the Supreme Court has upheld a publishers only challenge applied exclusively to hardback books, a broader ban "may not survive challenge");  see also May v. Baldwin, 109 F.3d 557, 561 (9th Cir.1997) (stating a right is clearly established if at the time the right was allegedly violated, "its contours were sufficiently clear that a reasonable official would understand that what he is doing violates that right"), cert. denied, 1997 WL 473960 (U.S. Oct 14, 1997).  Accordingly, we agree with the district court's conclusion that Defendant Gums was entitled to qualified immunity.  See May, 109 F.3d at 561.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3